         Case 1:19-cv-11734-MKV Document 38 Filed 04/17/20 Page 1 of 1

                                                     138 A East Park Avenue
                                                     Long Beach, New York 11561
                                                     212-256-1109 / 1-877-9-Seller


                                                                    April 17, 2020
To:
Hon. Mary Kay Vyskocil
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

Re:            SportsK.com d/b/a/ JerseyWorld v. Dallas Cowboys Merchandising et. al.
               19-cv-11734- Letter in Opposition

Dear Honorable Vyskocil,

        We represent plaintiff SportsK.com d/b/a JerseyWorld in the above referenced matter.
We are writing pursuant to Rule 2.B. of your Honor’s individual rules of practice for civil cases
and in response to your scheduling order issued April 3, 2020. The plaintiff elects to amend its
pleading and shall file the Amended Complaint by May 5, 2020.

                                                            Yours, etc.,
                                                            /s/ Cory J. Rosenbaum
                                                            Cory J. Rosenbaum, Esq.
